UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 JACQUELINE SILVER,
                                                               15-CV-3462 (ARR) (ST)
                   Plaintiff,
                                                               Opinion & Order
                        — against —
                                                               Not for electronic or print
 SERGENT SCOTT SALESSANDRO, P.O. LUIGI                         publication
 GALANO, P.O. NICHOLAS KOSTAS, P.O.
 EDWARD STINE, CAPTAIN JOHN DOE 5,

                   Defendants.


ROSS, United States District Judge:

       This Court received the Report and Recommendation on the instant case on October

28, 2019, from the Honorable Steven L. Tiscione, United States Magistrate Judge. ECF No.

96. Judge Tiscione instructed the parties to file any objections to the R&R within fourteen (14)

days from service of the R&R. Id. at 9. The R&R was served on plaintiff by mail on October

28, 2019. ECF No. 97. Taking into account the three-day extension afforded parties receiving

service by mail, Fed. R. Civ. P. 6(d), plaintiff was required to file her objection by November

14, 2019. Plaintiff filed an untimely objection to the R&R on November 18, 2019, four days

after the objection deadline. ECF No. 99.

       The Court reviews “de novo any part of the magistrate judge’s disposition that has

been properly objected to.” Fed. R. Civ. P. 72(b); see also Brissett v. Manhattan & Bronx Surface

Transit Operating Auth., No. 09-CV-874 (CBA)(LB), 2011 WL 1930682, at *1 (E.D.N.Y. May

19, 2011). Where no timely objections have been filed, “the district court need only satisfy

itself that there is no clear error on the face of the record.” Finley v. Trans Union, Experian,
Equifax, No. 17-CV-0371 (LDH)(LB), 2017 WL 4838764, at *1 (E.D.N.Y. Oct. 24, 2017)

(quoting Estate of Ellington ex rel. Ellington v. Harbrew Imports Ltd., 812 F. Supp. 2d 186, 189

(E.D.N.Y. 2011)). Having reviewed the record, I find no clear error. Therefore, I affirm my

Order Adopting the Report and Recommendations. ECF No. 98. Plaintiff’s Motion for Relief

from an Order or Judgment is denied.


SO ORDERED.



                                                   _______/s/________________
                                                   Allyne R. Ross
                                                   United States District Judge

Dated:        November 20, 2019
              Brooklyn, New York




                                               2
